USCA11 Case: 20-14316      Date Filed: 11/05/2021   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14316
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMIL GILMORE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:16-cr-00420-MSS-TGW-1
                   ____________________
USCA11 Case: 20-14316             Date Filed: 11/05/2021         Page: 2 of 5




2                          Opinion of the Court                       20-14316


Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Jamil Gilmore is a federal prisoner currently serving a 140-
month sentence stemming from his 2017 conviction for being a
felon in possession of a firearm and ammunition. While serving
his sentence, Gilmore, proceeding pro se, filed a motion seeking
compassionate release, asserting that he was at high risk of be-
coming seriously ill from COVID-19 because he suffers from
chronic myeloid leukemia and takes a medication that renders
him immunocompromised. The district court agreed that Gil-
more’s condition constituted an extraordinary and compelling
reason for compassionate release. But the district court denied
Gilmore’s request for compassionate release, finding that the sen-
tencing factors set forth in 18 U.S.C. § 3553(a) did not support a
reduction. After careful review, we affirm. 1




1 We review for abuse of discretion a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for compassionate release. United States v. Harris,
989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its discretion if it
applies an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erroneous. A dis-
trict court also abuses its discretion when it commits a clear error of judg-
ment.” Id. at 911–12 (citation and internal quotation marks omitted). In addi-
tion, we liberally construe pro se filings. United States v. Webb, 565 F.3d 789,
792 (11th Cir. 2009).
USCA11 Case: 20-14316            Date Filed: 11/05/2021         Page: 3 of 5




20-14316                  Opinion of the Court                               3

       A district court may grant a defendant’s motion for a sen-
tence reduction, if, after considering the § 3553(a) factors, 2 the
court finds that “extraordinary and compelling reasons warrant
such a reduction” and that a “reduction is consistent with applica-
ble policy statements” in the Sentencing Guidelines. 18 U.S.C.
§ 3582(c)(1)(A). We have held that the policy statement set forth
in § 1B1.3 of the Sentencing Guidelines is “applicable” to all mo-
tions under § 3582(c)(1)(A). United States v. Bryant, 996 F.3d 1243,
1262 (11th Cir. 2021). Accordingly, a district court may not reduce
a sentence under § 3582(c)(1)(A) “unless a reduction would be
consistent with [§] 1B1.13.” Id. Section 1B1.13, in turn, requires
the court to find that “[t]he defendant is not a danger to the safety
of any other person or to the community.” U.S.S.G. § 1B1.13(2).
Altogether, then, § 3582(c)(1)(A) imposes three conditions before
a court may award a sentence reduction: (1) there must be “ex-
traordinary and compelling reasons” for doing so; (2) the reduc-


2 Section 3553(a) states that a court should “impose a sentence sufficient, but
not greater than necessary” to reflect the seriousness of the offense, promote
respect for the law, provide just punishment for the offense, afford adequate
deterrence to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational
training or medical care. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a
court also should consider: the nature and circumstances of the offense, the
history and characteristics of the defendant, the kinds of sentences available,
the sentencing range established under the guidelines, any pertinent policy
statement issued by the Sentencing Commission, the need to avoid unwar-
ranted sentencing disparities, and the need to provide restitution to victims.
Id. § 3553(a)(1), (3)–(7).
USCA11 Case: 20-14316            Date Filed: 11/05/2021       Page: 4 of 5




4                         Opinion of the Court                    20-14316

tion must be supported by the § 3553(a) factors; and (3) granting a
sentencing reduction must not “endanger any person or the
community within the meaning of § 1B1.13’s policy statement.”
United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021). Each
condition is necessary, so the failure to satisfy one condition war-
rants denial of a motion for a sentence reduction. See id. at 1237–
38.
        In this case, after finding that Gilmore had demonstrated
extraordinary and compelling reasons warranting a reduction, the
district court concluded that the § 3553(a) factors did not warrant
a sentence reduction.3 Gilmore asserts that the district court erred
in analyzing the § 3553(a) factors, which he says demonstrate that
he was entitled to a sentence reduction.
       In considering the § 3553(a) factors when reviewing a mo-
tion for compassionate release, “a district court need not exhaust-
ively analyze each § 3553(a) factor or articulate its findings in
great detail.” Tinker, 14 F.4th at 1241 (internal quotation marks
omitted). Still, the court “must provide enough analysis that
meaningful appellate review of the factors’ application can take
place.” Id. (internal quotation marks omitted). An acknowledge-
ment from the court that it has considered the § 3553(a) factors

3 The district court also denied the motion because it found that granting
Gilmore a sentence reduction would endanger the community. Because we
conclude that the district court did not abuse its discretion in weighing the
§ 3553(a) factors, we need not address the court’s alternative determination.
See Tinker, 14 F.4th at 1238.
USCA11 Case: 20-14316         Date Filed: 11/05/2021    Page: 5 of 5




20-14316               Opinion of the Court                         5

and the parties’ arguments is ordinarily sufficient. Id. In addition,
the weight to give any particular § 3553(a) factor, whether great
or slight, is committed to the sound discretion of the district
court. Id.; see United States v. Croteau, 819 F.3d 1293, 1309 (11th
Cir. 2016) (emphasizing the “considerable discretion” a district
court possesses in weighing the § 3553(a) factors)).
        Here, the district court did not abuse its discretion in con-
cluding that the § 3553(a) factors did not support a sentence re-
duction. The district court considered the § 3553(a) factors and
found that compassionate release was not warranted given the
serious nature of Gilmore’s offense, his lengthy criminal history,
and the fact that he had served less than half of his sentence. Alt-
hough Gilmore contends that the court looked only to his crimi-
nal history and failed to weigh his post-sentencing rehabilitation,
the district court in fact considered Gilmore’s post-sentencing re-
habilitation, including that he obtained his GED and completed
vocational training. Although Gilmore disagrees with how the
district court weighed the § 3553(a) factors, the district court’s de-
cision to place greater weight on the seriousness of the offense
and Gilmore’s criminal history was entirely within its discretion.
See Croteau, 819 F.3d at 1309. Accordingly, we conclude the dis-
trict court did not abuse its discretion in denying Gilmore’s mo-
tion for compassionate release.
      AFFIRMED.